Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 1 of 10 Pageid#: 10303




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                      Harrisonburg Division

   RLI Insurance Company,                       )
          Plaintiff,                            )       Civil Action No. 5:18-cv-00066
                                                )
   v.                                           )       MEMORANDUM OPINION & ORDER
                                                )
   Nexus Services, Inc. et al,                  )       By:      Joel C. Hoppe
         Defendants.                            )                United States Magistrate Judge

          This matter is before the Court on Plaintiff RLI Insurance Company’s (“RLI”) Motion for

   a Protective Order to Preclude the Deposition of Craig W. Kliethermes. ECF No. 434 (“Pl.’s

   Mot. for Protective Order”). Defendants Nexus Services, Inc., Libre by Nexus, and Homes by

   Nexus (collectively “Nexus” or “the Defendants”) seek to depose Mr. Kliethermes, RLI’s

   President and Chief Operating Officer, about the company’s decision to stop issuing immigration

   bonds for the Defendants. Pl.’s Mot. for Protective Order 2. For the reasons set forth below,

   RLI’s motion will be granted.

                                         I. Procedural History

          The parties are familiar with this case’s long and contentious history. On November 12,

   2019, I granted the parties’ motion to amend the scheduling order, which extended their deadline

   to complete fact discovery through March 20, 2020. ECF No. 311. During a discovery hearing

   on February 11, 2020, the Defendants’ counsel indicated that Mr. Kliethermes may be able to

   “shed important light” on issues in the case, but that Defendants were “not pushing” RLI on

   deposing him at that time. Tr. of Feb. 11, 2020 Disc. Hr’g 25, ECF No. 413. On February 13, I

   issued an order directing that any remaining depositions of RLI’s witnesses would take place at

   Defendants’ counsel’s office in Northern Virginia. ECF No. 397. The Defendants deposed




                                                    1
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 2 of 10 Pageid#: 10304




   several RLI witnesses in late February and early March 2020. See Pl.’s Mot. for Protective Order

   3–4; Defs.’ Am. Br. in Opp’n 2–3, ECF No. 451.

          On March 11, 2020, the Defendants purported to notice Mr. Kliethermes for an in-person

   deposition to begin at 10:00 a.m. on March 18, 2020 in McLean, Virginia. See Pl.’s Mot. for

   Protective Order Ex. J, ECF No. 434-10. RLI filed its motion for protective order on March 17,

   followed shortly thereafter by written objections to the Defendants’ Notice, filed on the evening

   of March 20, purporting to “suspend” four depositions (including Mr. Kliethermes’s) in light of

   the COVID-19 crisis. See ECF No. 442. Plaintiff’s motion has been fully briefed, see ECF Nos.

   447, 451, 469, and can be resolved without oral argument, see Fed. R. Civ. P. 78(b); W.D. Va.

   Gen. R. 4(c)(2).

                                 II. RLI’s Motion for a Protective Order

          RLI requests a protective order to prohibit Nexus from taking Mr. Kliethermes’s

   deposition. See generally Pl.’s Mot. for Protective Order 1–16. RLI argues that as a high-level

   executive Mr. Kliethermes is protected by the “apex doctrine,” id. at 2–3, 8–14, and that the

   Defendants failed to properly and timely notice his deposition, see id. at 2, 8, 14 (citing Fed. R.

   Civ. P. 30(b)(1)). The Defendants counter that the apex doctrine does not apply because, while

   Mr. Kliethermes is a high-ranking executive at RLI, he “has unique personal knowledge of facts

   relevant to this case,” Defs.’ Am. Br. in Opp’n 1, specifically the reasons why RLI decided to

   terminate Nexus’s immigration bond program, see id. at 2–3. According to the Defendants,

   David Sandoz, “a former Vice President of Surety at RLI[] who was the primary point of contact

   between RLI and Nexus, testified in his deposition on March 5, 2020, that Kliethermes told him

   directly to terminate the Nexus program because a principal of the company ha[d] a criminal

   record.” Id. at 2 (citing id. Ex. 1, at 3–4, ECF No. 451-1). Contra Defs.’ Am. Br. in Opp’n Ex. 1,



                                                     2
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 3 of 10 Pageid#: 10305




   at 3–4 (Mr. Sandoz testifying that, although he was “not sure [he] got the full explanation” why

   RLI decided to terminate the bond program, he recalled having a “pretty brief conversation” over

   the phone with Mr. Kliethermes, “who indicated that they [were] not interested in the program

   going forward,” and that Mr. Sandoz “believe[d]” Mr. Kliethermes “didn’t like the [criminal]

   background on the owner,” Mr. Donovan).1 Defendants also argue that giving Mr. Kliethermes

   seven days’ notice of his deposition “was adequate, and as a practical matter irrelevant at this

   juncture,” because the COVID-19 pandemic has indefinitely postponed the deposition. Defs.’

   Am. Br. in Opp’n 3.

   A.      The Legal Framework

           A civil litigant generally is entitled to “obtain discovery regarding any nonprivileged

   matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”

   Fed. R. Civ. P. 26(b)(1). “Rule 26(b)(1) does not precisely define relevancy,” In re: Am. Med.

   Sys., Inc., MDL No. 2325, 2016 WL 3077904, at *4 (S.D. W. Va. May 31, 2016), other than to

   instruct that “[i]nformation within this scope of discovery need not be admissible in evidence to

   be discoverable,” Fed. R. Civ. P. 26(b)(1). Consistent with this instruction, federal courts have

   long understood that “[r]elevancy for discovery purposes is defined more broadly than relevancy



   1
     The Defendants also argue that the March 6, 2020 deposition of Ira Sussman supports their position that
   Mr. Kliethermes has unique personal knowledge of RLI’s decision to cease issuing immigration bonds.
   Defs.’ Am. Br. in Opp’n 2 (citing id. Ex. 2, ECF No. 451-2). Mr. Sussman testified that he learned about
   Mr. Donovan’s criminal history after “Googl[ing]” him, as was his normal practice whenever a claim
   came in, and that he shared this information with three or four RLI coworkers. Id. Ex. 2, at 3. He recalled
   telling Burt Davis, Greg Chilson, and “probably Dave Sandoz at some time or another.” Id. Asked
   whether he discussed Mr. Donovan’s criminal history with Mr. Kliethermes, Mr. Sussman responded,
   “It’s possible, but I don’t remember.” Id. at 4. Defendants assert that Mr. Sussman’s “testimony about
   Kliethermes’[s] personal knowledge conflicted [to] some degree with Sandoz’[s] testimony,” Defs.’ Am.
   Br. in Opp’n 3, which “begs the question of when and how did Kliethermes learn about the criminal
   history, and what decisions were made based on this knowledge,” id. at 2, “Accordingly, [they] noticed
   Kliethermes on March 11 for a deposition on March 18.” Id. at 3; see id. at 4 (“There is a solid basis to
   believe that Kliethermes may have relevant information to which Nexus is entitled under the Federal
   Rules of Civil Procedure.”).

                                                        3
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 4 of 10 Pageid#: 10306




   for evidentiary purposes.” Kidwiler v. Progressive Paloverde Ins. Co., 192 F.R.D. 193, 199

   (N.D. W. Va. 2000); see, e.g., Flora v. Hamilton, 81 F.R.D. 576, 578 (M.D.N.C. 1978) (“It is

   clear that what is relevant in discovery is different from what is relevant at trial, in that the

   concept at the discovery stage is much broader.”). Amendments to Rule 26(b)(1) gradually have

   narrowed the scope of permissible discovery from nonprivileged matters relevant to “the subject

   matter involved in the action” to nonprivileged matters relevant to a “party’s claim or defense.”

   See Cole’s Wexford Hotel, Inc. v. Highmark, Inc., 209 F. Supp. 3d 810, 816–24 (W.D. Pa. 2016)

   (discussing the 2000 and 2015 amendments to Rule 26(b)(1)’s relevancy standard). Nevertheless,

   “it remains true that relevancy in discovery is broader than relevancy for purposes of

   admissibility at trial,” In re: Am. Med. Sys., 2016 WL 3077904, at *4 (internal quotation marks

   omitted), and that the district court has broad discretion to determine if proposed discovery is

   relevant under this standard, Downs v. Va. Health Sys., No. 5:13cv83, 2014 WL 12776888, at *2

   (W.D. Va. June 2, 2014). “Moreover, notwithstanding Rule 26(b)(1)’s recent amendment placing

   an emphasis on the proportionality of discovery, the discovery rules, including Rule 26, are still

   ‘to be accorded broad and liberal construction.’” In re: Am. Med. Sys., 2016 WL 3077904, at *4

   (quoting Eramo v. Rolling Stone LLC, 314 F.R.D. 205, 209 (W.D. Va. 2016)).

           “At the same time, ‘discovery, like all matters of procedure, has ultimate and necessary

   boundaries.’” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quoting Hickman

   v. Taylor, 329 U.S. 495, 507 (1947)). Under Rule 26(b), for example, “the court must limit the

   frequency or extent of discovery . . . if it determines” the proposed discovery, even if relevant, is

   not proportional to the needs of the case. Fed. R. Civ. P. 26(b)(2)(C). Rule 26(c) provides that a

   Court may issue a protective order, for good cause shown, to “protect a person from annoyance,

   embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). Ordinarily,



                                                      4
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 5 of 10 Pageid#: 10307




   the movant bears the burden of establishing “good cause” by showing that “specific prejudice or

   harm will result if no protective order is granted.” United States ex rel. Davis v. Prince, 753 F.

   Supp. 2d 561, 565 (E.D. Va. 2010) (quoting Phillips v. Gen. Motors Corp., 307 F.3d 1206,

   1210–11 (9th Cir. 2002)). For the following reasons, I find that RLI has shown good cause for a

   protective order precluding the deposition of Mr. Kliethermes.

   B.     Discussion

          RLI moves for a protective order primarily on grounds that the “apex doctrine” shields

   Mr. Kliethermes from having to sit for a deposition by the Defendants’ attorneys because Mr.

   Kliethermes is a high-ranking, or “apex,” corporate executive at RLI who does not have any

   “unique, personal knowledge” about RLI’s decision to terminate the immigration bond program.

   Pl.’s Mot. for Protective Order 2 (emphasis omitted); see Performance Sales & Mktg. LLC v.

   Lowe’s Co., Inc., No. 5:07cv140, 2012 WL 4061680, at *3 (W.D.N.C. Sept. 14, 2012) (“[A]

   broad rule allowing liberal discovery does not necessarily bestow upon a party the right to have

   his or her attorney depose a highly ranked corporate executive.”). Rooted in Rule 26, the apex

   doctrine “was developed as an aid” to ensure that the liberal rules for obtaining discovery by

   deposition “are used only for their intended purpose and not as a litigation tactic to create undue

   leverage by harassing the opposition or inflating its discovery costs.” Performance Sales &

   Mktg., 2012 WL 4061680, at *3; see also Wal-Mart Stores, Inc. v. Vidalakis, No. 5:07mc39,

   2007 WL 4591569, at *1 (W.D. Ark. Dec. 28, 2007) (“This doctrine is normally aimed at high

   level decision makers who have no particular direct knowledge of the facts pertaining to the

   particular lawsuit.”); Baine v. Gen. Motors Corp., 141 F.R.D. 332, 334 (M.D. Ala. 1991)

   (discussing cases where district courts required a party seeking to “depose high-level

   decisionmakers who are removed from the daily subjects of the litigation . . . [to] first



                                                     5
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 6 of 10 Pageid#: 10308




   demonstrate that the would-be deponent has ‘unique personal knowledge’ of the matter in

   issue”). The doctrine instructs that a party cannot depose its opponent’s high-level (or “apex”)

   executive officer unless the party first “show[s] that ‘(1) the executive has unique or special

   knowledge of the facts at issue and (2) other less burdensome avenues for obtaining the

   information sought have been exhausted.’”2 Performance Sales & Mktg., 2012 WL 4061680, at

   *3 (quoting Wal-Mart Stores, 2007 WL 4591569, at *1)). Put differently, it creates a “rebuttable

   presumption” that requiring an opponent’s high-ranking corporate executive to sit for a

   deposition “either violates Rule 26(b)(2)(C)’s proportionality standard or, on a party’s motion for

   a protective order, constitutes ‘good cause’ for such an order as an ‘annoyance’ or ‘undue

   burden’ within the meaning of Rule 26(c)(1).” Id. at *4 (quoting Fed. R. Civ. P. 26(c)(1)).

   “Should the deposing party fail to overcome this presumption, the court must then limit or even

   prohibit the deposition.” Id.

           I find that the Defendants have failed to show that Mr. Kliethermes has unique or special

   knowledge of the issues in this case. See Smithfield Bus. Park, 2014 WL 547078, at *2. The

   Defendants rely on Mr. Sandoz’s uncorroborated recollection that Mr. Kliethermes told him to

   stop issuing immigration bonds. See Defs.’ Am. Br. in Opp’n 2. Even assuming that is a fair

   representation of Mr. Sandoz’s deposition testimony, see Pl.’s Reply in Supp. of Mot. for




   2
     Although the Fourth Circuit has yet to consider the apex doctrine, district courts in the Fourth Circuit
   have applied the doctrine in cases, like this one, where a party seeks to depose its opponent’s high-
   ranking corporate officials. See, e.g., Cross by & through Steele v. XPO Express, Inc., Civ. Nos. 4:15-
   2480, 4:15-2481, 4:15-2773, 4:16-1253, 4:16-1254, 2017 WL 10544637, at *2 (D.S.C. May 15, 2017)
   (finding that the party seeking to depose its opponent’s apex executive failed to demonstrate he had
   special or unique knowledge that could not be obtained through other less burdensome means); Smithfield
   Bus. Park LLC v. SLR Int’l Corp., No. 5:12cv282, 2014 WL 547078, at *2 (E.D.N.C. Feb. 10, 2014)
   (same); Intelligent Verification Sys., LLC v. Microsoft Corp., No. 2:12cv525, 2014 WL 12544827, at *1,
   *3 (E.D. Va. Jan. 9, 2014) (finding that the defendant’s apex executive had personal knowledge of the
   issues in the litigation and the defendant had failed to make any lower-level personnel with that
   information available for deposition).

                                                       6
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 7 of 10 Pageid#: 10309




   Protective Order 4–5 (quoting Defs.’ Am. Br. in Opp’n Ex. 1, at 3–4), RLI has certified that Mr.

   Kliethermes does not have unique personal knowledge about the immigration bond program, see

   Pl.’s Mot. for Protective Order Ex. L, at 5 (“Mr. Kliethermes has a general awareness of RLI’s

   immigration bond program and of RLI’s decision to terminate the immigration bond program.

   Upon further investigation, RLI has confirmed that Mr. Kliethermes has no personal knowledge

   regarding either of these topics beyond what is known by Messrs. Sussman, Davis and

   Chilson.”), ECF No. 434-12. RLI is a large company with various lines of business, and the

   surety bond program accounts for less than one percent of its gross annual premiums. Pl.’s Mot.

   for Protective Order 8. The Defendants have failed to point to any piece of discovery, aside from

   Mr. Sandoz’s vague recollection, that Mr. Kliethermes has unique personal knowledge of the

   issues in this case. In fact, Mr. Sussman’s deposition testimony indicates that others at RLI,

   namely Bart Davis and Greg Chilson, had knowledge of Mr. Donovan’s criminal background

   and RLI’s decision to terminate the bond program, see Pl.’s Reply in Supp. 6; id. Ex. B at 3,

   therefore making any knowledge that Mr. Kliethermes might possess not “unique.” Cf. Reese v.

   United States, No. 1:12cr337, 2017 WL 3016822, at *7 (M.D.N.C. July 14, 2017) (“An attorney

   could reasonably conclude that the Fourth Circuit [in United States v. Simmons, 649 F.3d 237

   (4th Cir. 2011) (en banc),] chose the adjective ‘unique’ carefully, with full appreciation of its

   then-established definition: ‘Of which there is only one; one and no other; single, sole, solitary . .

   . . the only one of a kind; having no like or equal; standing alone in comparison with others . . .

   .’” (quoting Unique, Oxford English Dictionary (2d ed 1989) (cleaned up))). Nexus may not like

   RLI’s assertion but, absent any evidence of bad faith, I will take RLI at its word that Mr.

   Kliethermes does not have unique personal knowledge of the issues in this case.




                                                     7
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 8 of 10 Pageid#: 10310




          I also find that the Defendants have failed to show that they have exhausted other less

   burdensome means to obtain the information they seek. See Smithfield Bus. Park, 2014 WL

   547078, at *2. On January 24, 2020, RLI’s amended interrogatory answer indicated that Mr.

   Davis and Mr. Chilson, both vice presidents of surety at RLI, had personal information about

   RLI’s decision to cease issuing immigration bonds. Pl.’s Mot. for Protective Order Ex. L, at 5.

   RLI has also submitted declarations from Mr. Davis and Mr. Chilson stating the same. ECF Nos.

   434-14, 434-15. Nexus deposed both Mr. Davis and Mr. Chilson on February 25, 2020. Pl.’s

   Mot. for Protective Order 9. Nexus’s counsel did not ask Mr. Chilson about this topic, and he

   only briefly explored the topic with Mr. Davis before counsel said he thought his “record [was]

   sufficient.” Pl.’s Mot. for Protective Order Ex. M, at 4, ECF No. 434-13. Nexus had one month

   between the time RLI amended its interrogatory answer and Nexus’s depositions of Mr. Davis

   and Mr. Chilson to prepare to question them about RLI’s decision to cease issuing immigration

   bonds. Its failure to do so shows that it did not exhaust its discovery options to obtain the

   information it now asserts can only be obtained from Mr. Kliethermes.

          Furthermore, I find that the Defendants’ notice to depose Mr. Kliethermes was improper

   under Rule 30. “A party who wants to depose a person by oral questions must give reasonable

   written notice to every other party.” Fed. R. Civ. P. 30(b)(1). The Court has discretion to

   determine what is “reasonable notice” on a case-by-case basis. See Kolon Indus. Inc. v. E.I.

   DuPont de Nemours & Co., 748 F.3d 160, 173 (4th Cir. 2014) (“Although Kolon maintains that

   the five-days’ notice was reasonable under the circumstances, the district court acted within its

   discretion in concluding otherwise.”); see also Parks v. Louisiana-Pacific Corp., No. 5:18cv12,

   2019 WL 166559, at *2 (W.D.N.C. Jan. 10, 2019) (holding that six days’ notice was not

   reasonable); Ike-Ezunagu v. Deco, Inc., No. 09cv526, 2010 WL 4822511, at *2 (D. Md. Nov. 22,



                                                     8
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 9 of 10 Pageid#: 10311




   2010) (holding that notice given eleven days before the discovery deadline, and after almost

   thirteen months of discovery, was not reasonable).

          Defendants assert that giving Mr. Kliethermes fewer than seven days’ notice of his

   deposition was “adequate, and as a practical matter irrelevant at this juncture,” because the

   COVID-19 pandemic has indefinitely postponed the deposition. Defs.’ Am. Br. in Opp’n 3. I

   disagree. First, the Defendants do not satisfactorily explain why they waited almost until the

   close of fact discovery to notice Mr. Kliethermes’s deposition. They note that “[s]everal

   depositions were being telescoped in the weeks of March 9 and 16 due to the summary judgment

   briefing schedule,” Defs.’ Am. Br. in Opp’n 3, but there is no indication the Defendants believe

   Mr. Kliethermes would testify to otherwise-unavailable “facts essential to justify [their]

   opposition,” Fed. R. Civ. P. 56(d), to RLI’s motion for summary judgment. See generally Defs.’

   Am. Br. in Opp’n 2–4. Second, the Defendants could have issued a deposition notice for Mr.

   Kliethermes on February 13, 2020, when they issued notices for Mr. Michael, Ms. Klobnak, and

   Mr. Kennedy. Instead, they told the Court and RLI’s counsel that they were “not pushing” RLI to

   let them depose Mr. Kliethermes. The Defendants’ lacked diligence in pursuing a deposition of

   Mr. Kliethermes, and they failed to give proper timely notice of the deposition.

          It appears that RLI has made available those employees with knowledge of the reasons

   for RLI’s decision to cease issuing immigration bonds. Nexus’s failure to diligently pursue its

   discovery on this issue was its own choice. Nexus should not be able to take advantage of the

   COVID-19 pandemic to rewrite the procedural history and argue that it should be granted more

   time to depose Mr. Kliethermes.

                                             III. Conclusion




                                                    9
Case 5:18-cv-00066-MFU-JCH Document 473 Filed 05/08/20 Page 10 of 10 Pageid#:
                                  10312



      For the reasons set forth above, RLI’s Motion for a Protective Order, ECF No. 434, is

 hereby GRANTED.

      It is so ORDERED.

      The Clerk shall deliver a copy of this Order to the parties.

                                            ENTER: May 8, 2020



                                            Joel C. Hoppe
                                            United States Magistrate Judge




                                               10
